ACCEPTED
                                                                                             14-15-00673-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                         9/2/2015 3:49:28 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                         NO. 14-15-00673-CV

                                                                             FILED IN
                                                                      14th COURT OF APPEALS
                                  IN TIIE                                HOUSTON, TEXAS
                      COURT OF APPEALS                                 9/2/2015 3:49:28 PM
                FOR THE FOURTEENTH DISTRICT                           CHRISTOPHER A. PRINE
                    OF THE STATE OF TEXAS                                      Clerk

                         AT HOUSTON

                      WINSTON LEON IIENDRICKS
                                 Appellant,

                                        YS.


     SHARON KAYE (BERWICK) BARKE& I}IDIVIDUALLY AI{D AS THE
 INDEPENDENT EXECUTRIX OF THE ESTATE OF JAMES LUTIIER BERWICK
                                         Appellee.


                   On Appesl from the   lil7th Civil District Court
                            of Harris, County, Texas




    APPELLANT'S RESPONSE TO COURT'S NOTICE REGARDING
  COUIIT REPORTER'S RECORD AND REGARDING CLERKS RECORD



          1.    Appellant ls lllnston Leon Hendricks and APPellee Ls
Sharon Kaye (Berwick) Barker, Individually and as the IndePendent
Execut$i:r of the Estate of Ja.mes Luther Berwick.
           2. The Court has sent a notice, dated August 19, 2015
for ther Appellantts attorney to contact the Court Repofter to make
arrangement for payment of the Court Reporterr s Record.
           3. Appellant I s attorney has attenpted to contact the
Offici€rl Court Reporter of tlTe L27th Civil District Clerk regarding
the record ( consistl-ng of 2 or 3 hearJ.ngs). It is assumed that the
Court Reporter has been very busy and therefore, the date to
respond has cone and gone and therefore, Appellant rs attorney needs
to repo'rt to this Court the status and request an extensl-on of tfine
to fl-l-er both the Court Reporterrs Record and the Clerkrs Record.
             4. Appellant I s attorney was out of State (with a formal
vacatian Tetter for same having been duTg and ttmeTg fiTed with the
Harris countg Clerk ) during much of JuIy. Therefore the first part
of August was spent in trying to catch up and be prepared on
several. trials scheduled for August.
            5. Appellantrs attorney had paid the official Court
Report€,r for the 127th Civil Disttlct Clerk ( Court. 8.eE ortei hereln)
for portions of the record, before the notlce of appeal was filed.
Appellant I s attorney needs to be able to contact the Court RePorter
and discuss what        all records she has in this case, to assure that
the conplete record taken has been transcribed, has been and/or
will ber paid, and filed wlth this Court shortLy.
           6. Appellantrs attorney paid:
                a. S11O.OO on october 23, 2OL4 on ck #2282 for a
           transcript of the record belLeved to be the hearLng held
           on August 29, 2OL4t arrd
                b. $32.50 on October 28, 2014 on ck #2290 foc a
           transcript of the record on either October L7 or 23,
           20L4.
                   c.      Thele was apparently a hearing on August 7,
           2015, when Appellantrs attorney !'tas out    of State, with   a


                                       2
vacation letter having been timely filed.    This was after
the Court had disqualified Appellant I E attorney ( upon
which this appeaT was taken). Therefore Appellant's
attorney believes this was perhaps the hearing at whLch
the case was dismissed. However, that dLsmLssal waE
after Appellantrs attorney had flled a notlce of appeal
in the case.       Appellant I s attorney deems he lraE
improperly disqualified by the Court. The Judge not only
ordexed Appellant rs attorney disqualified, but also
ORDERED Appellant I s attorney not to dlscuss anything

about the case with Appellant.
     d. There appears to be a transcript on three
hearings on this matter. This is what Appellantfs
attorney and the court Reporter need to discuss to
determine if the Court Reporter has transcribed all of
the records or only two of three (the @r,rt 8;eI/o,EXe,r has
indicated there are tlree). Appellant I a attorney left
word, by phone, for the Court Repof,ter to contact him, as
Appellantrs attorney was preparing this Motion. Then the
court Reporter sent an email regarding the transcrLpts,
indicating she had been paid on one. It stated that the
Court Reporter is filing one of the transcripts, and has
been pald for same, and there are two others, whLch 6he
can transcribe and flle.    Appellantrs attorney's phone
call on September I, 2OL5 to the Court RePorter, after
receiving the emal-I, did not resuLt in contact. Another

                        3
              atternpt has been made on September 2, 2OtS rdLth again   a

              return phone number supplJ.ed by Appellant I s attorney. It
              ls hoped that a response today, Septetnber 2, 2O15 wtll
             result in the Court Reporter belng able to get all
             transcripts filed, and payment for any unpaid transcript
             paid by Appellant's attorney on this same date.
                   e. Therefore, with an extension of time to flle
             the Court Reportert s transcripts is requested.
             7. The Harris County Clerk ls believed to have sent
part of' the record, but the complete aequest was delayed by the
Appellarnt I s attorney being out of State much of July, and tryl.ng to
catch up on a number of cases at the expiratlon of the vacatlon
Ietter period which ended on August 2, 2OL5. A request for an
extensl.on of time to have the Clerkrs record completed l-s aLso
request;ed.

              WHEREFORE,this is the Appellantfs first request for an
extensj.on of time to get the Court RePorter I s and Clerkrs records
fil-ed lrrith the Fourteenth Court of Appeals; and for such other and
further relief, at law or in equity, to which the Appellant may be
Justly entLtled.




                                     4
                                    Respectfully submitted,
                                    T. tI.   PROCTOR   &   ASSOCIATES




                                    T. W. Proctor, J.D. ---Attorney for
                                                 Appellant
                                    Glendale ltedlatlon Center
                                    630 Uvalde llouEton, TX 77OL5-3766
                                    (713) 4s3-8338 rBA *16350000
                                    rAx (713) 453-3232
                                    email : auraman6s!trbell.net
              CERTIFICATE        OF SERVICE
         On Septenber 2, 2Ot5, I, T. W. Proctor, J.D., attorney
for eppellant, hereby certlfy that I have delLvered a true and
correcl; copy of the above instrument( s) to each attorney of record
or pro se party herein, at the address(es) shown below: by sendlng
througtt ProDoc service, asking for email to be senti and/or sending
same by' email with a read receipt requested; and/or by placing same
in a U.S. post-paid certified nail wrapper, addressed as shown
below, and deposited in a receptacle under the care and control of
the U.S. Postal Servlcei and/or by sendJ-ng by FAx:
WILLIaII T. PO!{ELL, J.D., LAW OFFICE OF WILLIA}4 T. POWELL, 27OO POST
OAK, SttITE 1O5O, HOUSTON, TEXAS '77056 a 7L3-722-9233 EAx 7L3-722-
9433 TBA X62O68OO Email: tede tedpoltel l la!'t. com Attorney for Appellee




                                    T. tl. Proctor, J.D.--Attorney for
                                    Appellant